DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application was examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
A Reply was filed 1 February 2022.  Claims 1-3 are pending.  
Claims 1-3 are allowable over the prior art of record.

Additional Comments
Upon further review by the examiner, Figure 2 shows a neutron source being completely surrounded (during at least a point in time) by a solution.  Furthermore, the solution can have an isotope composition in powder form.  Thus, the “completely surrounding” claim language is considered to be supported by the disclosure. 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646